       MEMO ENDORSED
       Case 1:19-cr-00493-ALC Document 59 Filed 01/04/21 Page 1 of 1




                                        December 30, 2020



BY ECF AND EMAIL
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York                                     1/4/21
40 Foley Square Room 435
New York, New York 10007

Re:   United States v. Juan Medina
      19 Cr. 493 (ALC)

Dear Judge Carter:

     I respectfully write    on behalf of my client Juan Medina, to
request an adjournment of    his sentencing hearing, currently
scheduled for January 21,    2021. I have communicated with Ryan
Finkel, Esq.,on behalf of    the Government, and he consents to this
application.

     We seek an adjournment of approximately 90 days to April,
2021, due to circumstances related to the continuing COVID-19
pandemic, and to allow Mr. Medina to address mental health issues
recently brought to the Court’s attention. Last week, the Court
ordered a modification of bail to include mental health
evaluation and treatment.

                                        Respectfully submitted,
                                        /S/
                                        Robert M. Baum, Esq.
                                        Assistant Federal Defender
                                        Tel. (212) 417-8760


cc:   Ryan Finkel, Esq.
      Assistant United States Attorney
               The application is granted. Sentencing
               adjourned to 4/16/21 at 12:00 p.m.
               So Ordered.

                                            1/4/21
